FILED
                            UNITED STATES DISTRICT COURT                                     JUN- 7 2012
                            FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & B
                                                                                    Courts for the Oist . ankruptcy
                                                                                                        net ot Columbia

LEONA COSBY,                                   )
                                               )
                       Plaintiff,              )
                                               )
        V.                                     )       Civil Action No.      12 0926
                                               )
PEOPLE'S CANCEL OF THE COURT,                  )
                                               )
                       Defendant.              )


                                    MEMORANDUM OPINION

        This matter comes before the court on review of the plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        The Court has reviewed the plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even prose litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendant of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the doctrine

of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).


                                                   1
        In its entirety, the complaint states:

                The people in this area have been doing things to me that are not
                good standard hitting me in the face and head, taking things from
                me, money, clothes, [harassing] just about even night. I was unable
                to go in to there [sic] stores with my cart. I was told not to come
                back in the store. Some is in the room behind the bathroom taking
                picture wild [sic] using the bathroom. I was also cut my body.


Compl. Plaintiff demands "one Trillion" dollars. !d.        What few factual allegations the plaintiff

includes in her pleading are far too vague to establish an entitlement to the monetary damages she

demands. As drafted, the complaint fails to comply with Rule 8(a), and it will be dismissed.

        An Order consistent with this Memorandum Opinion is issued separately.




                                                 United States District Judge

DATE:




                                                   2